Case: 20-40006      Document: 00515803590         Page: 1    Date Filed: 03/31/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 31, 2021
                                   No. 20-40006
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Travis Hunter Blank,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:11-CR-67


   Before Owen, Chief Judge, and Jolly and Dennis, Circuit Judges.
   Per Curiam:*
          Travis Hunter Blank, pro se, appeals from the district court’s partial
   denial of his motion to modify the conditions of his supervised release.
   Specifically, he seeks modification of conditions that (1) limit his use of any
   device with a camera absent monitoring software, (2) prohibit him from
   viewing and possessing images of “sexually explicit conduct” in any form of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40006     Document: 00515803590          Page: 2    Date Filed: 03/31/2021




                                   No. 20-40006


   media or in any live venue, and (3) require him to submit to polygraph testing
   as part of the “physiological testing” of his sex offender treatment program.
   For the following reasons, we AFFIRM the district court.
                                 I. Background
          In 2011, Blank was convicted by a jury of transportation of child
   pornography, in violation of 18 U.S.C. § 2252(a)(1), (b)(1), and possession of
   child pornography, in violation of § 2252(a)(4)(B), (b)(2). The district court
   sentenced him to a total term of 121 months of imprisonment and a life term
   of supervised release. Relevant here, the following special conditions of
   supervised release were imposed: (1) Blank was required to “participate in a
   sex offender treatment program which may include the application of
   physiological testing instruments”; (2) Blank was prohibited from viewing or
   possessing “any images in any form of media or in any live venue that depicts
   sexually explicit conduct,” as defined under 18 U.S.C. § 2256(2)(A), and
   “not limited to the sexual exploitation of children”; and (3) Blank was
   prohibited from purchasing, possessing, having contact with, or using
   devices, including “cellular telephones with photographic capability” and
   “digital cameras; digital recorders; or any other type of recording and/or
   photographic equipment.” Blank did not object to these supervised release
   conditions.
          This court affirmed his conviction and sentence. See United States v.
   Blank, 701 F.3d 1084 (5th Cir. 2012). Blank did not challenge any of his
   supervised release conditions in that previous appeal. On or about July 11,
   2019, following his term of imprisonment, Blank commenced his term of
   supervised release. He subsequently filed a motion to modify the terms of
   his supervised release pursuant to 18 U.S.C. § 3583(e)(2), which he amended
   twice. In his second amended motion, Blank, as relevant here, challenged the
   conditions (1) preventing him from purchasing, possessing, and using a




                                         2
Case: 20-40006      Document: 00515803590          Page: 3    Date Filed: 03/31/2021




                                    No. 20-40006


   camera (“camera condition”); (2) preventing him from viewing or
   possessing images of sexually explicit conduct (“explicit content
   condition”); and (3) requiring him to submit to polygraph testing as part of
   the “physiological testing” of his sex offender treatment program
   (“polygraph condition”).
          The district court granted in part and denied in part Blank’s motion.
   It granted in part and modified the camera condition to remove the total ban
   on camera use while also limiting Blank’s “access to a camera or [his]
   utilizing a device with a camera attached unless there is monitoring software
   installed in order to monitor how the camera is being used.” The court
   denied the motion with regard to the explicit content condition and the
   polygraph condition, stating that the two conditions “are standard conditions
   imposed by the Court in sex offender cases and such conditions are justified
   and necessary and will remain in effect.” Blank appealed.
                                II. Applicable Law
          At the outset, we note an ambiguity in this court’s caselaw as to the
   appropriate standard of review—abuse of discretion or plain error—where,
   as here, a defendant did not raise an objection to the supervised release
   conditions at his original sentencing. See United States v. Doyle, 865 F.3d 214,
   214–15 & n.1 (5th Cir. 2017); United States v. Insaulgarat, 289 F. App’x 738,
   740 (5th Cir. 2008). However, we need not resolve this ambiguity because
   Blank’s challenges fail even under the less deferential abuse-of-discretion
   standard. See Insaulgarat, 289 F. App’x at 740. “A district court abuses its
   discretion if it bases its decision on an error of law or a clearly erroneous
   assessment of the evidence.” Id. at 740–41 (quoting United States v. Castillo,
   430 F.3d 230, 238 (5th Cir. 2005)).
          A district court retains jurisdiction to modify conditions of supervised
   release, see 18 U.S.C. § 3583(e)(2), and has “wide discretion in imposing




                                          3
Case: 20-40006      Document: 00515803590           Page: 4   Date Filed: 03/31/2021




                                     No. 20-40006


   terms and conditions of supervised release” so long as “the conditions meet
   certain criteria.” See United States v. Paul, 274 F.3d 155, 164 (5th Cir. 2001).
   Under 18 U.S.C. § 3583(d), a district court has the discretion to order “any
   other condition it considers to be appropriate,” if the condition is
   “reasonably related” to certain sentencing factors.
          These factors include: (1) “the nature and circumstances of the
          offense and the history and characteristics of the defendant,”
          (2) the need “to afford adequate deterrence to criminal
          conduct,” (3) the need “to protect the public from further
          crimes of the defendant,” and (4) the need “to provide the
          defendant with needed [training], medical care, or other
          correctional treatment in the most effective manner.”
   Paul, 274 F.3d at 165 (quoting 18 U.S.C. § 3553(a)(1)-(2)) (alteration in
   original). “In addition, supervised release conditions cannot involve a
   greater deprivation of liberty than is reasonably necessary to achieve the
   latter three statutory goals.” Id. (citing § 3583(d)). Finally, supervised
   release conditions must also be “consistent with any pertinent policy
   statements issued by the Sentencing Commission.” 18 U.S.C. § 3583(d).
                                   III. Discussion
          We consider Blank’s contentions as to each of the three supervised
   release conditions in turn.
                                          A.
          First, Blank contends that the camera condition, even as modified, is
   not reasonably related to the permissible sentencing factors in § 3553(a)
   because there was no evidence at trial or factual findings made by the district
   court at sentencing that he used a camera in relation to his offense. As noted
   above, Blank failed to object to the camera condition at his original sentencing
   and did not challenge it in his first appeal.




                                           4
Case: 20-40006      Document: 00515803590           Page: 5    Date Filed: 03/31/2021




                                     No. 20-40006


          The Government compares the camera condition to the limitation on
   Blank’s computer usage. The Sentencing Guidelines generally recommend
   limiting the computer usage of a sex offender such as Blank where the
   defendant used the computer in connection with his offense. See U.S.S.G.
   § 5D1.3(d)(7)(B). Pursuant to this provision, the district court authorized
   Blank to access the Internet only if monitoring software is installed on his
   computer (or any other Internet-enabled device). The Government asserts
   that the camera condition, which also mandates the use of monitoring
   software, is likewise related to Blank’s personal history, characteristics, and
   offense because the images and videos he possessed were necessarily created
   using a camera or other device, even if Blank is correct that the record does
   not show that he personally used a camera in relation to his offense.
          We conclude that the camera condition is reasonably related to the
   permissible statutory goal of deterring criminal conduct, see 18 U.S.C.
   § 3553(a)(2)(B), as well as Blank’s personal history and characteristics, see id.
   § 3553(a)(1).   Given the state of technology, a camera—much like a
   computer—can just as readily be used as a device for transporting,
   possessing, and viewing images as for creating images. Blank was convicted
   of possessing 24 images of child pornography, though the record establishes
   that he possessed and viewed potentially thousands of still images and videos
   of child pornography over a period of many years. See Blank, 701 F.3d at
   1088, 1091–92. Therefore, the camera condition is reasonably related to his
   offense and personal history of transporting and possessing child
   pornography, as well as the need to deter future criminal conduct,
   notwithstanding Blank’s lack of documented history of personally creating
   such images with a camera.
          Further, the camera condition as appropriately modified by the
   district court “involves no greater deprivation of liberty than is reasonably
   necessary,” see 18 U.S.C. § 3583(d)(2), because Blank is no longer



                                          5
Case: 20-40006      Document: 00515803590           Page: 6    Date Filed: 03/31/2021




                                     No. 20-40006


   completely barred from using a camera or camera-enabled device; indeed, he
   is allowed to use a camera provided that monitoring software is installed.
   Thus, the district court’s partial modification of the camera condition was
   not an abuse of discretion.
                                          B.
          Second, Blank contends that the district court abused its discretion by
   not modifying the explicit content condition because it is not reasonably
   related to a permissible sentencing factor, violates his First Amendment
   rights because it is overbroad, and violates his due process rights because it is
   vague. Blank asserts in his opening brief that it would be a “direct violation”
   of the condition if he were “watching regular TV” and saw “a show that
   contains someone naked from behind” or “[a] couple having sex but under
   the sheets and no nudity being shown.” The Government responds that the
   condition should be given a “commonsense understanding” and as such does
   not apply to R-rated movies and the viewing of art depicting nudity. In his
   reply brief, however, Blank alleges that “the probation department and
   therapy” informed him that the condition prohibited him from viewing “any
   nudity” including “through the viewing of art.”
          Supervised release conditions restricting First Amendment rights are
   permissible if the conditions satisfy the statutory requirements of 18 U.S.C.
   § 3583(d). See Paul, 274 F.3d at 169. Our court has held that when a
   defendant is convicted of a crime that is “sexual in nature”—like possession
   of child pornography—it is “reasonable for the district court to restrict [the
   defendant’s] access to sexually stimulating material more broadly in an effort
   to prevent future crimes or aid in his rehabilitation.” United States v. Ellis,
   720 F.3d 220, 227 (5th Cir. 2013); see also United States v. Miller, 665 F.3d
   114, 136 (5th Cir. 2011).




                                          6
Case: 20-40006      Document: 00515803590           Page: 7     Date Filed: 03/31/2021




                                     No. 20-40006


          Blank argues that the condition is improper because there is no
   evidence that he has “an addiction to pornography” or “sexually stimulating
   material.” We conclude that the condition is reasonably related to his offense
   of possessing child pornography; his history of possessing and viewing
   pornography; and the need for the sentence imposed to deter future criminal
   conduct and provide for rehabilitation. See Ellis, 720 F.3d at 227. As to the
   need for rehabilitation, Blank is also required to participate in a “sex offender
   treatment program” as a condition of supervised release.
          Nor is the condition overbroad, in violation of either § 3583(d)(2) or
   Blank’s First Amendment rights, nor is it void for vagueness. Supervised
   release conditions must be described in terms that “give ordinary people fair
   notice,” but need not “describe every possible permutation” or “spell out
   every last, self-evident detail.” United States v. Abatte, 970 F.3d 601, 604
   (5th Cir. 2020) (citations omitted). “Categorical terms are inevitable and
   can provide adequate notice so long as there exists a commonsense
   understanding of what activities the categories encompass.” Id.
          In this case, the written judgment expressly states that “for purpose
   of this special condition . . . ‘sexually explicit conduct’ is as defined under 18
   U.S.C. § 2256(2)(A), and is not limited to the sexual exploitation of
   children.” Section 2256(2)(A), in turn, includes a detailed definition of
   various acts and portrayals that provides the ordinary reader with a
   “commonsense understanding” that “sexually explicit conduct” as a
   category encompasses pornographic content, but not art in museums, shows
   on broadcast television, or even R-rated movies that include brief nudity. See
   United States v. Brigham, 569 F.3d 220, 232–33 (5th Cir. 2009) (holding that
   a similar condition prohibiting “pornographic, sexually oriented or sexually
   stimulating materials” was not vague or overbroad and describing the
   definition of “sexually explicit conduct” in 18 U.S.C. § 2256(2)(A) as
   providing “practical insight into the meaning of these terms”).



                                           7
Case: 20-40006        Document: 00515803590             Page: 8      Date Filed: 03/31/2021




                                        No. 20-40006


           Mindful that Blank is pro se and in response to his assertion (albeit
   made without factual support) that the Probation Office interprets the
   condition to apply to “any” nudity or “any” depiction of sexuality
   whatsoever contained even in broadcast television shows, non-pornographic
   movies, or the type of art that is displayed in museums, we clarify that the
   condition by its own terms only covers “sexually explicit conduct” as defined
   in 18 U.S.C. § 2256(2)(A) and shall be enforced as such. Indeed, we think
   this understanding accords with the district court’s in imposing the
   condition. Therefore, the district court did not abuse its discretion in
   refusing to modify the condition.
                                              C.
           Third, Blank contends that the district court abused its discretion by
   failing to modify the condition requiring him to undergo polygraph testing as
   part of his sex offender treatment. He argues that the condition violates his
   right against self-incrimination; that the provision unfairly targets sex
   offenders; and that the condition is not recommended by the Sentencing
   Commission. 1
           Blank’s challenge fails. That polygraph testing is not specifically
   recommended by the Sentencing Commission does not render the condition
   invalid because the district court has the discretion to impose conditions of
   supervised release even where the Guidelines do not recommend them, see
   United States v. Windless, 719 F.3d 415, 421 (5th Cir. 2013), including a
   mandatory polygraph testing condition, see Sealed Appellee v. Sealed


           1
             Blank also asserts that he was “never informed” of the polygraph testing
   condition either at sentencing or in his written judgment, which refers to “physiological
   testing.” We do not address this argument, however, because in this appeal we are only
   reviewing the district court’s partial denial of Blank’s motion to modify his supervised
   release conditions, not their original imposition.




                                              8
Case: 20-40006      Document: 00515803590             Page: 9      Date Filed: 03/31/2021




                                       No. 20-40006


   Appellant, 937 F.3d 392, 405 (5th Cir. 2019). Further, we have previously
   held that such a requirement does not violate the right against self-
   incrimination. See United States v. Locke, 482 F.3d 764, 767 (5th Cir. 2007).
          The polygraph condition is also reasonably related to Blank’s offense
   of conviction, his history and characteristics, the need to deter criminal
   conduct, and the need for rehabilitation.              See § 3553(a)(1), (a)(2)(B),
   (a)(2)(D). Blank has a history of not being truthful about his possession of
   child pornography, see Blank, 701 F.3d at 1091–92 & n.9 (noting that Blank’s
   defense at trial—that when he initially confessed to possessing child
   pornography, he was lying in order to protect from deportation an English
   teenager who lived with his family and was responsible for the child
   pornography on his computer—was belied by significant evidence to the
   contrary), and he admits in his appellate brief that “images [of child
   pornography] were deleted [from his computer] and not readily accessible
   and required a forensic specialist to retrieve.”
          Perhaps more importantly, the polygraph condition is a component of
   the condition requiring Blank to participate in a sex offender treatment
   program, and is therefore related to the need for rehabilitation.              See
   § 3553(a)(2)(D). Accordingly, we interpret the polygraph condition to be
   limited by the legitimate needs of sex offender treatment—not a license to
   interrogate for unrelated purposes. The district court’s refusal to modify the
   polygraph condition was not an abuse of discretion.
                                   *        *         *
          For the foregoing reasons, we AFFIRM the district court because its
   decision to grant in part and deny in part Blank’s motion to modify his
   supervised release conditions was reasonably related to the relevant
   sentencing factors and was not based on a clearly erroneous assessment of
   the evidence, and therefore was not an abuse of discretion.




                                            9